


 
AMENDMENT NO. 4
TO
LOAN AGREEMENT
THIS AMENDMENT NO. 4 TO LOAN AGREEMENT (this “Amendment”) is entered into as of
October 25, 2013, by and among SQUARETWO FINANCIAL CORPORATION, a Delaware
corporation (in its individual capacity, “US Borrower”), and as borrowing agent
(in such capacity, “Borrowing Agent”), PREFERRED CREDIT RESOURCES LIMITED, an
Ontario corporation (“Canadian Borrower”) (US Borrower and Canadian Borrower are
sometimes collectively referred to herein as “Borrowers” and individually as a
“Borrower”), the other persons designated as “Loan Parties”, certain of the
Lenders party to the Loan Agreement (as defined below), and ALLY COMMERCIAL
FINANCE LLC (formerly known as GMAC Commercial Finance LLC), a Delaware limited
liability company (in its individual capacity, “Ally”), as administrative and
collateral agent (in such capacity, “Agent”) and as funding and disbursement
agent with respect to the Canadian Revolving Loans (in such capacity, “Canadian
Agent”).
BACKGROUND
WHEREAS, Borrowers, Agent, Canadian Agent, and Lenders are parties to a Loan
Agreement dated as of April 7, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Agent and Lenders provide Borrowers with certain financial accommodations;
WHEREAS, Borrowing Agent has requested that Agent, Canadian Agent, and Requisite
Lenders make certain amendments to the Loan Agreement, and Agent, Canadian
Agent, and the Requisite Lenders party hereto are willing to amend the Loan
Agreement on the terms and conditions hereafter set forth.
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent,
Canadian Agent, and Lenders, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Definitions. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.
2.Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is hereby amended as
follows:
(a)Section 1.1 of the Loan Agreement is hereby amended by adding the following
definition in its appropriate alphabetical order:
“Fourth Amendment Effective Date” means October 25, 2013, which was the
effective date of Amendment No. 4 to Loan Agreement, dated as of October 25,
2013 by and among the Loan Parties, Agent, Canadian Agent, and certain of the
Lenders party thereto.
(b)Section 2.16(A) of the Loan Agreement is hereby amended by deleting the
dollar amount “$65,000,000” appearing therein and inserting the dollar amount
“$115,000,000” in lieu thereof. For the avoidance of doubt, the parties hereto
agree and confirm that $65,000,000 of such




--------------------------------------------------------------------------------




$115,000,000 has already been utilized as a US Borrower Revolver Increase under
such Section 2.16(A), and that as of the Fourth Amendment Effective Date, the
maximum aggregate amount of US Borrower Revolver Increase shall be $50,000,000.
(c)Section 2.16(B) of the Loan Agreement is hereby amended by:
(i)deleting the reference to “and” at the end of clause (5);
(ii)deleting the period at the end of clause (6) and by substituting, in lieu
thereof, “; and”; and
(iii)inserting the following new clause (7) immediately following clause (6):
“(7)    a calculation certified by Borrowing Agent as being a true and correct
valuation of the then applicable Maximum Senior Amount (as defined in the
Intercreditor Agreement), which shall confirm, in form and substance reasonably
satisfactory to Agent, that the Maximum Senior Amount exceeds $265,000,000.”
3.Conditions of Effectiveness. This Amendment shall become effective on the date
that Agent shall have received eight (8) copies of this Amendment executed by
Borrowing Agent, Agent and the Requisite Lenders, and consented and agreed to by
Borrowers and Guarantors.
4.Representations and Warranties. Each Loan Party hereby represents and warrants
as follows:
(a)This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of each Loan Party and are enforceable against
each Loan Party in accordance with their respective terms.
(b)Upon the effectiveness of this Amendment, each Loan Party hereby reaffirms
all covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.
(c)No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Amendment.
(d)No Loan Party has any defense, counterclaim or offset with respect to the
Loan Agreement.
5.Effect on the Loan Agreement.
(a)Upon the effectiveness of Section 2 hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.
(b)Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of Agent or Lenders, nor constitute a
waiver of any provision




--------------------------------------------------------------------------------




of the Loan Agreement, or any other documents, instruments or agreements
executed and/or delivered under or in connection therewith.
6.Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.
7.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.Counterparts; Facsimile. This Amendment may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement. Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.
[Remainder of page intentionally left blank; signature pages to follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
Borrowing Agent:


SQUARETWO FINANCIAL CORPORATION, as Borrowing Agent




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President and CEO





Agent:


ALLY COMMERCIAL FINANCE LLC (formerly known as GMAC Commercial Finance LLC), as
Agent and Canadian Agent




By:
/s/ Thomas Maiale
Name:
Thomas Maiale
Title:
Senior Director





Lenders:


ALLY COMMERCIAL FINANCE LLC (formerly known as GMAC Commercial Finance LLC), as
a Lender




By:
/s/ Thomas Maiale
Name:
Thomas Maiale
Title:
Senior Director





BANK OF AMERICA, N.A., as a Lender




By:
/s/ Laura Warner
Name:
Laura Warner
Title:
Director













--------------------------------------------------------------------------------




ING CAPITAL LLC, as a Lender




By:
/s/ John Lanier
Name:
John Lanier
Title:
Director





U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:
/s/ Chris Gibson
Name:
Chris Gibson
Title:
Vice President





FIFTH THIRD BANK, as a Lender




By:
/s/ Gregory J Vollmer
Name:
Gregory J Vollmer
Title:
Vice President





SIEMENS FINANCIAL SERVICES, INC., as a Lender




By:
/s/ Maria Levy
Name:
Maria Levy
Title:
Vice President





By:
/s/ Michael Zion
Name:
Michael Zion
Title:
Vice President





FIRSTMERIT BANK, as a Lender




By:
/s/ Laura C Redinger
Name:
Laura C Redinger
Title:
Vice President







--------------------------------------------------------------------------------




Acknowledged, agreed and consented to by:


SQUARETWO FINANCIAL CORPORATION,
as US Borrower and as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President and CEO





CACH, LLC
CACH OF NJ, LLC
COLLECT AMERICA OF CANADA LLC
CACV OF COLORADO, LLC
CACV OF NEW JERSEY, LLC
HEALTHCARE FUNDING SOLUTIONS, LLC
ORSA, LLC
CANDEO, LLC
AUTUS, LLC, each as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
Manager





REFINANCE AMERICA, LTD., as a US Guarantor




By:
/s/ Thomas Good
Name:
Thomas Good
Title:
Secretary





METROPOLITAN LEGAL ADMINISTRATION SERVICES INC.,
as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President







--------------------------------------------------------------------------------




PREFERRED CREDIT RESOURCES LIMITED,
as Canadian Borrower and as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President





CA HOLDING, INC., as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President and CEO





CCL FINANCIAL INC., as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President





SQUARE TWO FINANCIAL CANADA CORPORATION,
as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President





SQUARETWO FINANCIAL COMMERCIAL FUNDING
CORPORATION, as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President and CEO









